03/13/2018 TUE 98:46 FAX ; jo02/013
Case 2:20-cv-02277-MSN-cgc, Document 1-1 Filed 04/14/20 Page1of14 PagelD 7

a” ) d )

IN THE CIRCUIT COURT OF FAYETTE COUNTY, TENESSEE
FOR THE TWENTY-FIFTH JUDICIAL DISTRICT AT SOMERVILLE

 

KEVIN ANDERSON, and

 

JAMIE ANDERSON,
Plaintiffs,

Vv. No. \1-Cu “D

(Jury Demanded)
EUGENE JOHNSON a/k/a RECEIVED & FILED

Tt GOURT

GENE JOHNSON a/k/a | AT Teo ow,
OLLIE JOHNSON,
JEFFERY JOHNSON, APR =6 2017
JACKIE JOHNSON, FAYETTE COUNTY, TN
each individually and jointly and severally d/b/a E » CLERK
S.0.H. VENDING AND CATERING, BY:
§.0.H. AND JOHNSON SERVICE,
and §.0.H.,

§.0,H. VENDING AND CATERING,
§.0.H. AND JOHNSON SERVICE,
§.0,.H.,

JOHN DOE, and.

XYZ CORPORATION,

Defendants.

 

COMPLAINT

 

COME NOV, the Plaintiffs, Kevin and Jamie Anderson, and for cause of
action against Defendants Eugene Johnson a/k/a Gene Johnson a/k/a Ollie Johnson,
Jeffery Johnson, Jackie Johnson and John Doe, each individually and jointly and

severally d/b/a S.O.H. Vending and Catering, $.0.H. and Johnson Service, and .

EXHIBIT

ft

 

a oo
03/13/2018 TUE §:46 FAX gjoo3/013

Case 2:20-cv-02277-MSN-cgc Document 1-1 Filed 04/14/20 Page 2of14 PagelD8
a cy
S.O.H., 8.0.H. Vending and Catering, §.O.H. and Johnson Service, $.0.H., John
Doe, and XYZ Corporation, do hereby allege:
JURISDICTION AND VENUE

1. Plaintiff, Kevin Anderson, is a resident of Fayette County, Tennessee.

2. Plaintiff, Jamie Anderson, is a resident of Fayette County, Tennessee.

3. Defendant Eugene Johnson a/k/a Gene Johnson a/k/a Ollie Johnson is
a resident of Fayette County, Tennessee, residing at 175 Kylie Gayle Rd., Oakland,
TN 38060. Mr. Johnson is being sued individually and for doing business as the
owner, operator, partner, manager, member, financial backer and/or employee of
S.0.H, Vending and Catering and/or S.O.H. and Johnson Service and/or 8.0.H.
and/or XYZ Corporation. ,

4. Defendant Jeffery Johnson is a resident of Somerville, Fayette
County, Tennessee, residing at 80 Woodbridge Cv., Somerville, TN 38068. Mr.
Jobnson is being sued individually and for doing business as the owner, operator,
partner, manager, member, financial backer and/or employee of 8.0.H. Vending
and Catering and/or §.O.H. and Johnson Service and/or $.0.H. and/or XYZ
Corporation.

5. Defendant Jackie Johnson is a resident of Memphis, Shelby County,
Tennessee, residing at 4663 Narcissus Dr., Memphis, TN 38135. Jackie Johnson is

being sued individually and doing business as the owner, operator, partner,
03/13/2018 TUE 8:47 FAX ; 004/013
Case 2:20-cv-02277-MSN-cgc Document 1-1 Filed 04/14/20 Page 3of14 PagelD9

i) cy

manager, member, financial backer and/or employee of 8.0.H. Vending and
Catering and/or §.0.H. and Johnson Service and/or §,0,H. and/or XYZ
Corporation.

6. §.O.H. Vending and Catering is a Tennessee barbecue competition
and catering business with its principal place of business in Oakland, Fayette
County, Tennessee, located at 175 Kylie Gayle Rd., Oakland, TN 38060. Upon
information and belief, S.O.H. Vending and Catering is owned, operated,
maintained, funded and/or managed by Defendants Eugene Johnson a/k/a Gene
Johnson a/k/a Ollie Johnson, Jeffery Johnson, Jackie Johnson and John Doe.

7,  §.O.H, and Johnson Service is a Tennessee barbecue competition and
catering business with its principal place of business in Oakland, Fayette County,
Tennessee, located at 175 Kylie Gayle Rd., Oakland, TN 38060, Upon
information and belief, §.0.H. and Johnson Service is owned, operated,
maintained, funded and/or managed by Defendants Eugene Johnson a/k/a Genie
Johnson a/k/a Ollie Johnson, Jeffery Johnson, Jackie Johnson and John Doe.

8  §.O.H. is a Tennessee is a Tennessee barbecue competition and
catering business with its principal place of business in Oakland, Fayette County,
Tennessee, located at 175 Kylie Gayle Rd., Oakland, TN 38060. Upon

information and belief, $.0.H. is owned, operated, maintained, funded and/or
03/13/2018 TUE 8:47 FAX jo0s/013
Case 2:20-cv-02277-MSN-cgc Document 1-1 Filed 04/14/20 Page 4of14 PagelD 10

- -
managed by Defendants Eugene Johnson a/k/a Gene Johnson a/k/a Ollie Johnson,
Jeffery Johnson, Jackie Johnson and John Doe.

9, | XYZ Corporation is upon information and belief, a corporation, LLC,
partnership, business venture and/or business enterprise which is owned, operated,
maintained, funded and/or managed by Defendants Eugene Johnson a/k/a Gene
Johnson a/k/a Ollie Johnson, Jeffery Johnson, Jackie Johnson and John Doe.
Because of steps taken by the Defendants herein, the exact name of the corporation
is presently unknown to the Plaintiff, but is known to these Defendants, Plaintiff
has named XYZ Corporation as a Defendant herein so that when the Defendants
are served with this complaint, they will be on notice of this action and the true
name for XYZ Corporation can be substituted in compliance with TRCP 15.03.

10. John Doe is upon infortnation and belief, an owner, operator, partner,
manager, financial backer and/or employee of Defendants $,0.H. Vending and
Catering and/or S.O.H. and Johnson Service and/or §.0.H. and/or XYZ
Corporation. Plaintiff has named John Doe as a Defendant herein so that when the
Defendants are served with this complaint, they will be on notice of this action and
the true name for John Doe can be substituted in compliance with TRCP 15.03.

11. Plaintiffs serious and life altering injuries and damages arise in tort as
a result of the negligent and reckless operation of a vehicle and trailer by

Defendant Eugene Johnson a/k/a Gene Johnson a/k/a Ollie Johnson on April 26,
03/13/2019 TUE 8:48 FAX goss 023
Case 2:20- “cv V-02277-MSN-cgc Document 1-1 Filed 04/14/20 Page 50f14 Page

Cy -
2016, in Fayette County, Tennessee, while he was on and about the business of
Defendants. Plaintiffs’ serious and life threatening injuries and damages are also
due to the negligent ownership, maintenance, operation, use and/or care of a
commercial trailer by Defendants.

12. Plaintiffs specifically allege that valid service of process has been
issued and properly served on all of the Defendants herein.

FACTS

13. Defendants operate and conduct a vending, catering and competition
Barbecue cooking operation.

14. Atall relevant times, in furtherance of the vending, catering and
competition barbecue cooking operation, the Defendants herein own, maintain,
operate and use a truck and mobile barbecue cooking trailer. The mobile barbecue |
cooking kitchen is mounted onto a large commercial trailer and can be towed from
location to location by the truck.

15, On or about April 26, 2016, Defendant Eugene Johnson a/k/a Gene
Johngon a/k/a Ollie Johnson, while conducting the business of and in furtherance
of the interests of Defendants was towing the mobile barbecue cooking trailer
which is owned, operated, maintained, funded and/or managed by Defendants.

16. Defendant Eugene Johnson a/k/a Gene Johnson a/k/a Ollie Johnson

 
03/13/2018 TUR 98:48 FAX Fo97/
Case 2:20-cv-02277-MSN-cgc Document1-1 Filed 04/14/20 Page 6of14 Pagelb 12

013

on" _

was towing the mobile barbecue cooking trailer in the area of Highway 194 and
Highway 193 in Oakland, Fayette County, Tennessee.

17. Defendant Eugene Johnson a/k/a Gene Johnson a/k/a Ollie Johnson
was negligently and recklessly towing the trailer with an unsecured spare tire
resting on it,

18. Plaintiff, Kevin Anderson, was standing on the property of Macon
Country Store, located at 8505 Highway 193 in Oakland, Tennessee.

19. As Defendant Eugene Johnson a/k/a Gene Johnson a/k/a Ollie
Johnson turned north onto Highway 194, the unsecured tire fell off the trailer and
began bouncing across the parking lot of the Macon Country Store. |

20. The tire struck Plaintiff, Kevin Anderson, with enormous force and
slammed his head onto the pavement.

21, Defendant Eugene Johnson a/k/a Gene J: ohnson a/k/a Ollie Johnson
did not stop his vehicle, but instead continued north on Highway 194.

22. Leo Kimble, operator of the Macon Country Store, got into a vehicle
and chased down Defendant Eugene Johnson a/k/a Gene Johnson a/k/a Ollie
Johnson. Defendant Eugene Johnson a/k/a Gene Johnson a/k/a Ollie Johnson
returned to the Macon Country Store.

23. The Fayette County Sheriff's Office arrived on the scene and

investigated the incident.
03/13/2018 TUE 8:48 FAX 008/013
Case 2:20-cv- 62277. MSN-cgc Document 1-1 Filed 04/14/20 Page 7 of 14 Pagel 13

Oy ,

24. Defendant Eugene Johnson a/k/a Gene Johnson.a/k/a Ollie Johnson
was ticketed for failure to secure a load in violation of T.C.A. 55-7-113.

25. Defendant Eugene Johnson a/k/a Gene Johnson a/k/a Ollie Johnson
was found guilty of failing to secure his load on June 16, 2016, in violation of
T.C.A. 55-7-113.

ACTS OF NEGLIGENCE AND RECKLESSNESS

26. Defendants are guilty of one or more of the following acts of common
law negligence, each and every one of which is a direct and proximate cause of the
injuries and damages complained of herein, to wit:

a. _Nepligently failing to exercise that degree of care and caution
as required of a reasonable, prudent person under the same of
similar circumstances;

b. Negligently maintaining the mobile barbecue cooking trailer;

c.  Negligently and recklessly storing an unsecured spare tire on
the mobile barbecue cooking trailer;

d.  Negligently failing to inspect the mobile barbecue cooking
trailer for dangerous conditions;

e. Negligently failing to maintain proper control of the vehicle and

trailer;
eae

Ase 2: B0.c¥'d327PMSN-cgc Document 1-1 Filed 04/14/20 Page 8 of 14 Pagel 44°"?

cy -

Negligently failing to devote full time and attention to the
operation of a vehicle, trailer and its contents;

Negligently operating a motor vehicle at an excessive rate of
speed under the circumstances existing at the time and place of
the incident;

Operating a vehicle in a reckless manner,

Negligently or recklessly entrusting the mobile barbecue
cooking trailer to Defendant Eugene Johnson a/k/a Gene
Johnson a/k/a Ollie Johnson, knowing of his propensity to drive

the trailer in a negligent and reckless manner,

27. Defendants are guilty of violating one or more of the following traffic

ordinances of the City of Oakland, each and every such ordinance being in full

force and effect at the time and place of the incident complained of, each and every

such violation constituting a separate and distinct act of negligence per se, and

each and every such act constituting a direct and proximate cause of the injuries

and damages herein complained of, to-wit:

a.

b,

Oakland Municipal Code 15-103 - Reckless driving;
Oakland Municipal Code 15-301 - Speed Limits in general;
Oakland Municipal Code 15-302 - Speed Limits at_

intersections;
09a ss 5 3 -c062277-MSN-cgc Document 1-1 Filed 04/14/20 Page 9 of 14 Pagef3*?s°??
vy oy
d. Oakland Municipal Code 15-401 - Turning Movements in
general;

28. Defendants are guilty of violating one or more of the following
Statutes of the State of Tennessee, each and every such statute being in full force
and effect at the time and place of the collision complained of, each and every such
violation constituting a separate and distinct act of negligence per se, and each and
every such act constituting a direct and proximate cause of the injuries and
damages, to wit:

a. T.C.A. 55-8-136 — Drivers to exercise due care;

b. TCA, 55«8-152 - Speed limits;

C, T.C.A. 55-7-113 - Load securement;

d.—T.C.A. 55-7-109 - Hauling loose material;

e. T.C.A. 55-10-205 - Reckless driving;

f. _ T.C.A, 55-10-101 - Failure to stop at scene of accident,

29. The Plaintiffs specifically allege and aver that there are no other
persons, businesses or entities, other than the Defendants named herein, who are

"responsible, either directly or indirectly, for the injuries and damages to the
Plaintiffs herein.
INJURIES AND DAMAGES

30. Plaintiff, Kevin Anderson, as a direct and proximate result. of one

 
03/13/2018 TUR 98:49 FAX
Case 2:20-cv-02277-MSN-cgc Document 1-1 Filed 04/14/20 Page 10 of 14 Paget '46

cy ~

or more of the above acts of recklessness and negligence suffered the following
injuries and damages:
a. Severe and permanent injury, either caused, precipitated and/or
aggravated by the wrongs complained of, including but not
linsited to, permanent severe traumatic brain injury, right frontal

intraparenchymal hemorrhage, right temporal intraparenchymal

hemorrhage, respiratory failure requiring tracheostomy,
dysphagia, abrasions, disfigurement and scarring of the head
and face, permanent memory loss, permanent loss of cognitive
function and headaches;

b. Great fright and shock;

c. Great physical pain both past and future;

d. Great mental and emotion anguish both past and future;

¢. Large medical expenses both past and future;

f, Inability to enjoy the normal pleasures of life, both past and
future;

g. Lost earning capacity, both past and future;

h. Conscious pain and suffering.

i. Lost wages, both past and future;

31. Plaintiff, Jamie: Anderson, as a direct and proximate result of one or

10
03/13/2018 TUE 8:50 FAK ;
Case 2:20-cv-0227/7-MSN-cgc Document 1-1 Filed 04/14/20 Page 11 of 14 Pagdd 17

012/013

oy , )

more af the above acts of recklessness and negligence suffered the following
injuries and damages:
a. Loss of consortium, both past and future.
RELIEF SOUGHT

WHEREFORE, PREMISES CONSIDERED, Plaintiff, Kevin Anderson,
sues the Defendants Eugene Johnson a/k/a Gene Johnson a/k/a Ollie Johnson,
Jeffery Johnson, Jackie Johnson and John Doe, each individually and jointly and
severally d/b/a $.0.H, Vending and Catering and/or §.0.H. and Johnson Service
and/or §.O.H. and/or XYZ Corporation, and §.0.H. Vending and Catering, $.0.H.
and Johnson Service, 8.0.H. and XYZ Corporation, for actual and compensatory
damages in the sum of TEN MILLION DOLLARS ($10,000,000.00).

WHEREFORE, PREMISES CONSIDERED, Plaintiff, Jamie Anderson,
sues the Defendarits Eugene Johnson a/k/a Gene Johnson a/k/a Ollie Johnson,
Jeffery Johnson, Jackie Johnson and John Doe, each individually and jointly and
severally d/b/a S.O.E. Vending and Catering and/or $.O.H. and Johnson Service
and/or §.0.H. and/or XYZ Corporation, for actual and compensatory damages in
the sun of ONE MILLION DOLLARS ($1,000,000.00).

WHEREFORE, PREMISES CONSIDERED, Plaintiff, Kevin Anderson,
sues the Defendants Eugene Johnson a/k/a Gene Johnson a/k/a Ollie Johnson,

Jeffery Johnson, Jackie Johnson and John Doe, each individually and jointly and

11
03/13/2018 TUE 9:50 Fax 013/013
Case 2:20-cv-02277-MSN-cgc Document 1-1 Filed 04/14/20 Page 12o0f14 PagelD 18

ay ) '

/

severally d/b/a S.O.H. Vending and Catering and/or $.0.H. and Johnson Service
and/or §.0.H. and/or XYZ Corporation, for punitive damages in the sum of
FIFTEEN MILLION DOLLARS ($15,000,000.00). |
WHEREFORE, PREMISES CONSIDERED, Plaintiffs Kevin and Jamie :
Anderson, respectfully pray for damages as they may appear on the trial of this
cause, reserving the right to amend this pleading to conform to the facts as they
may develop, for costs and interest, for all such other general relief justified by the

facts under the law or in equity and hereby respectfully request a trial by jury.

Respectfully submitted,

THE HOLTON LAW FIRM, PLLC

 

John R. Holton (27312) \_

Timothy R. Holton '
296 Washington Ave.
Memphis, TN 38103
(901) 523-2222

12
Case 2:20-cv-02277-MSN-cgc Document 1-1 Filed 04/14/20 Page 130f14 PagelD 19

 

STATE OF TENNESSEE CASE FILE NUMBER
16 JUDICIAL DISTRICT S U IMI MI O N S

CIRCUIT COURT

 

 

 

PLAINTIFF | DEFENDANT

vs.

 

TO: (NAME & ADDRESS OF DEFENDANT)

List each defendant on a separate summons.

 

YOU ARE HEREBY SUMMONED TO DEFEND A CIVIL ACTION FILED AGAINST YOU IN CIRCUIT COURT,
RUTHERFORD COUNTY, TENNESSEE. YOUR DEFENSE MUST BE MADE WITHIN THIRTY (30) DAYS FROM THE
DATE THIS SUMMONS IS SERVED UPON YOU. YOU ARE DIRECTED TO FILE YOUR DEFENSE WITH THE CLERK
OF THE COURT AND SEND A COPY TO THE PLAINTIFF’S ATTORNEY AT THE ADDRESS LISTED BELOW. IF YOU
FAIL TO DEFEND THIS ACTION BY THE ABOVE DATE, JUDGEMENT BY DEFAULT CAN BE RENDERED AGAINST
YOU FOR THE RELIEF SOUGHT IN THE COMPLAINT.

 

Attorney for plaintiff: DATE ISSUED & ATTESTED
(Name, address & telephone number)

 

MELISSA HARRELL, Circuit Court Clerk

By: Deputy Clerk

 

 

CERTIFICATION

 

|, MELISSA HARRELL, Clerk of the Circuit Court of Rutherford County, Tennessee, do certify this to be true
and correct copy of the original summons issued in this cause.

BY: DEPUTY CLERK

 

TO THE SHERIFF: DATE RECEIVED

 

Please execute this summons and make your return

within thirty days of issuance as provided by law. Sheriff

 

 

RETURN ON PERSONAL SERVICE OF SUMMONS

 

| hereby certify and return that | served this summons together with the complaint as follows:

 

 

DATE OF PERSONAL SERVICE:

 

Sheriff

BY:

 

 

Submit three copies: service copy, defendant’s copy, file copy. &ADA COORDINATOR (615-494-4480)

 
Case 2:20-cv-02277-MSN-cgc Document 1-1 Filed 04/14/20 Page 14o0f14 PagelD 20

 

ACCEPTANCE OF SERVICE

 

| do hereby accept service of process and a copy of this complaint in this cause for all purposes.
This the day of , 20

 

 

RETURN ON SERVICE OF SUMMONS BY MAIL

 

 

 

 

 

 

 

| hereby certify and return that on the day of , 20 , |sent, postage prepaid
by registered return receipt mail or certified return receipt mail, a certified copy of the summons and a copy
of the complaint in case # to the defendant ,on the

day of , 20 . | received the return receipt, which has been signed
by on the day of ,20 . The return

 

receipt is attached to this original summons to be filed by the Clerk of Court.

 

Signature of plaintiff, plaintiff's attorney or other person

 

 

Sworn to and subscribed before me this day | authorized by statute to serve process
of , 20
My Commission Expires: , 20

 

 

NOTICE OF PERSONAL
PROPERTY EXEMPTION

 

TO THE DEFENDANT(S):

Tennessee law provides a ten thousand dollar ($10,000.00)
debtor’s equity interest personal property exemption from
execution or seizure to satisfy judgment. If a judgment should be
entered against you in this action and you wish to claim property as ATTACH
exempt, you must file a written list, under oath, of the items you RETURN
wish to claim as exempt with the clerk of the court. This list may be

filed at any time and may be changed by you thereafter as RECEIPT
necessary; however, unless it is filed before the judgment becomes HERE
final, it will not be effective as to any execution or garnishment (IF APPLICABLE)

issued prior to the filing of the list. Certain items are automatically
exempt by law and do not need to be listed; these include items of
necessary wearing apparel (clothing) for yourself and your family
and trunks or other receptacles necessary to contain such apparel,
family portraits, the family Bible, and school books. Should any of
these items be seized you would have the right to recover them. If
you do not understand your exemption right or how to exercise it,
you may wish to seek the counsel of a Jawyer.

Mail list to: MELISSA HARRELL, Circuit Court Clerk
Room 106, Judicial Center
116 W. Lytle Street
Murfreesboro, TN 37130

 

Please state file number on list.

 

 

 
